 Case: 4:18-cv-00389-HEA Doc. #: 69 Filed: 11/20/19 Page: 1 of 3 PageID #: 514



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 RODNEY BROWN,                                          )
                                                        )
         Plaintiff,                                     )
                                                        )
 v.                                                     )    Case No. 4:18-cv-389
                                                        )
 DONALD J. TRUMP, et al.,                               )
                                                        )
         Defendants.                                    )

                       PLAINTIFF’S MOTION TO COMPEL DISCOVERY
                      AND TO AMEND THE CASE MANAGEMENT ORDER

        COMES NOW Plaintiff Rodney Brown, by and through his undersigned counsel, and

respectfully requests that this Court enter an order compelling the defendant City of St. Louis to

promptly provide full and complete responses to Plaintiff’s first set of interrogatories and requests

for production, and for an order amending the current Case Management Order. In support thereof,

Plaintiff states as follows:

        1.      This lawsuit arises out of and relates to Plaintiff Rodney Brown’s arrest on March

11, 2016 at a campaign rally for then-presidential candidate Donald J. Trump, and his subsequent

municipal prosecution. Rodney asserts a variety of claims, including a Monell claim against the

defendant City of St. Louis. Nearly four months ago, Rodney served written discovery on the City.

The City has not yet provided full and complete responses.

        2.      As detailed in the accompanying memorandum filed contemporaneously herewith,

Plaintiff’s counsel made multiple good faith attempts to resolve the discovery dispute, including

conferring by telephone on September 27, 2019. Counsel were able to narrow but not fully resolve

the deficiencies with the City’s discovery responses.




                                                                                                   1
 Case: 4:18-cv-00389-HEA Doc. #: 69 Filed: 11/20/19 Page: 2 of 3 PageID #: 515



       3.      Plaintiff’s counsel’s last three voicemails to the City’s attorney regarding the

outstanding discovery issues have gone unreturned. So has her most recent email, sent on

November 11, which indicated that if the issues were not resolved by November 15, Plaintiff would

have to file a motion to compel.

       4.      Having not received any response from the City, and the discovery deficiencies

remaining, Plaintiff Rodney Brown had no choice but to file this Motion to Compel.

       5.      Plaintiff also seeks an order amending the Case Management Order to reflect and

accommodate the delay in the City’s discovery responses.

       6.      In compliance with E.D.Mo. L.R. 4.01, Plaintiff has filed a memorandum in support

of this motion contemporaneously herewith and incorporates the same by reference.

       WHEREFORE, for the foregoing reasons and for the reasons discussed more fully in the

accompanying memorandum, Plaintiff Rodney Brown respectfully requests this Court grant his

Motion and enter an order: (i) compelling the Defendant City of St. Louis to produce supplemental

responses to Plaintiff’s First Set of Interrogatories and Requests for Production, including all non-

privileged responsive records, within 14 days of its order; (ii) amending the Case Management

Order as requested more specifically in the accompanying memorandum; and (iii) granting such

further relief as is just and appropriate under the circumstances.




                                                                                                   2
 Case: 4:18-cv-00389-HEA Doc. #: 69 Filed: 11/20/19 Page: 3 of 3 PageID #: 516



Respectfully submitted,

RODERICK AND SOLANGE MACARTHUR JUSTICE CENTER

By: /s/ Amy E. Breihan
Amy E. Breihan, #65499MO
Megan G. Crane, #71624MO
3115 South Grand Blvd., Suite 300
St. Louis, MO 63118
Phone: (314) 254-8540
Fax: (314) 254-8547
amy.breihan@macarthurjustice.org
megan.crane@macarthurjustice.org

Dated: November 20, 2019




                                                                                 3
